 596DECISIONS OF NATIONAL LABOR RELATIONS BOARDcorporate reorganization, we find in agreement with the Employer andthe IAM that the experimental flight-test employees are not an ac-cretion to or properly includible in the UAW's Long Beach, Cali-fornia, production and maintenance unit.Accordingly, we deny themotion for clarification.[The Board denied the motion of the United Automobile,Aircraft& AgriculturalImplementWorkers ofAmerica(AFL-CIO) toclarify the certification in Case No. 21-R-2025.]Pearl Beer Distributing Company of Jefferson County, Incorpo-ratedandInternationalUnion of United Brewery, Flour,Cereal,Soft Drink and Distillery Workers of America, AFL-CIOPearl Beer Distributing Company of Jefferson County,Incorpo-ratedandBeer DriversLocal 253, AFL-CIO, InternationalUnion of United Brewery,Flour, Cereal,Soft Drink and Dis-tilleryWorkers of America,AFL-CIO.Cases Nos. 23-CA-1460and 23-CA-1510.July 11, 1963DECISION AND ORDEROn May 3, 1963,Trial Examiner Robert E. Mullin issued his In-termediate Report in the above-entitled proceeding,finding that theRespondent had engaged in and wasengagingin certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the attached Intermedi-ate Report.Thereafter,the Respondent filed exceptions to the Inter-mediate Report and a brief in support thereof.Pursuant to the provisions of Section 3(b) of the National LaborRelationsAct, theBoard has delegated its powers in connection withthis case to a three-member panel[Members Rodgers, Fanning, andBrown].The Board has reviewed the rulings made by the Trial Examiner atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Boardhas considered the Intermedi-ate Report,the exceptions and brief,and the entire record in thecase, and hereby adopts the findings,conclusions,and recommenda-tions of the Trial Examiner.ORDERThe Board adopts as its Order the Recommended Order of theTrial Examiner.143 NLRB No. 65. PEARL BEERDISTRIBUTING CO. OF JEFFERSON COUNTY597INTERMEDIATE REPORTSTATEMENT OF THE CASEThis proceeding, brought under Section 10(b) of the Labor Management Rela-tions Act of 1947, as amended, 61 Stat. 136, 73 Stat. 519, herein called the Act,was heard before Trial Examiner Robert E. Mullin, in Beaumont, Texas, on Febru-ary 6 and 7, 1963, pursuant to due notice to all parties.The complaint issued bythe General Counsel of the National Labor Relations Board, and based on chargesduly filed and served, alleged that the Respondent had engaged in unfair labor prac-tices proscribed by Section 8 (a) (1) and (3) of the Act. In its answer, duly filed,the Respondent conceded certain facts with respect to its business operations, butdenied that it was engaged in commerce within the meaning of the Act or that ithad committed any unfair labor practices.At the hearing all parties were afforded full opportunity to be heard, to examineand cross-examine witnesses, to introduce relevant evidence, and to argue orally.The parties waived oral argument. Subsequent to the hearing, able briefs weresubmitted by both the General Counsel and the Respondent.These have beenfully considered.Upon the entire record in the case, and from my observation of the witnesses,I make the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe Respondent is a Texas corporation with its principal office and warehousein Beaumont,Texas, whereit is engagedin the operation of a beer wholesalingdistributorship.During the 12 months prior to the issuance of the complaint, arepresentative period, it sold and distributed products the gross value of which ex-ceeded $500,000.At all times material herein the Respondent has been a memberof a multiemployerbargaininggroup whose members participate in multiemployerbargainingnegotiations.This latter group, at all times material herein, has con-ducted bargaining negotiations on behalf of its employer-members.During the 12-month period referred to above, one ormoreof the members of the said multi-employer bargaining group purchasedin excessof $50,000 worth of beer whichproduct originated and was shipped from points outside the State of Texas directlyto said member or members.The foregoing findings are based on the concessionswhich the Respondent made in its answer.On the other hand, the Respondentdenied that it is engaged in commerce within the meaning of the Act.Although the Respondent, by itself, does not appear to meet the Board's standardsfor the assertion of jurisdiction, the contrary is true of those members of the multi-employerbargaininggroup which had out-of-State purchasesin excessof $50,000annually.Siemons Mailing Service,122 NLRB 81, 84.Moreover, inWestsideMarket Owners Association, et al.,126 NLRB 167, 170, the Board held that itwould assert jurisdiction over a multiemployerassociation,or the individual mem-bers,if the totalannual volumeof gross business of all the members met the neces-sary amount set for the Board's minimum jurisdictional standard, and legal jurisdic-tion existed over one or more members of the association.BellevilleEmployingPrinters,122 NLRB 350, 352. Both of these standards are met in the present in-stance.As found above, in its answer the Respondent conceded that it participatedin the multiemployer negotiations of the aforesaid bargaining group. InSiemons,the Board held that it would adhere to its past practice of "considering all membersof multiemployerassociationswho participate in.multiemployer bargainingnegotiations as single employers for jurisdictional purposes."Idem.;see alsoN.L.R.B. v. Sightseeing Guides and Lecturers Union Local 20076 of Greater NewYork, AFL-CIO (ABT Sightseeing Tours, Inc.,310 F. 2d 40, 42 (C.A. 2) ). On thebasis of the foregoing,it ismy conclusion and I find that the Respondent is engagedin commerce within themeaningof the Act.II.THE LABOR ORGANIZATIONSINVOLVEDBeer DriversLocal253, International Union of United Brewery, Flour, Cereal,Soft Drink and Distillery Workers of America,AFL-CIO,herein calledLocal 253,and International Union of United Brewery, Flour, Cereal,Soft Drink andDistilleryWorkers of America,AFL-CIO,herein called Brewery Workers, are labor organiza-tions within the meaning of the Act. 598DECISIONSOF NATIONALLABOR RELATIONS BOARDIII.THE ALLEGEDUNFAIR LABOR PRACTICESDuringthe summerand fall of 1962 the Respondent had approximately 26 em-ployees.According to Hunter Miller, president and generalmanager, this numberincluded nine driver-salesmenand four warehouse employees, as well as administrativeand clerical employees and sales personnel. For many years the driver-salesmen havebeen represented by an independent union known as "Beer Salesmen of the SabineDistrict" (herein called Independent).Miller testified that the Respondent hashad contractual relations with Independent for about 15 years, although at the timeof the hearing, no contractwas ineffect.According to the Respondent's president,the last contract, which covered a term of 3 years, expired on December 31, 1962,and has not been renewed pending the outcome of a representation matter.'Prior to July 1962, the Respondent's warehouse employees were unorganized.Early that month James Chandler contacted several of them, and secured authoriza-tioncards on behalf of the Brewery Workers.When information as to this organiza-tionalmovement reached M. J. Hyatt, foreman of the warehouse, he made it clearto the employees under him that he strongly disapproved.Albert Sells, one ofthe warehouse employees, testified that in mid-July he asked Hyatt "his opinionof what I should do concerning the union conflict they had at the Company . .And he told me if I wanted him to tell me, it would be better to keep my nose outof it completely and don't become involved." 2Other witnesses testified that ashort while later Foreman Hyatt went much further than merely to offer his opinionas to what the employees should do. Thus, Otis Granger testified that aboutJuly 18, while all of the warehouse employees were present, Hyatt stated, "Youknow you all made a mistake by joining the AFL-CIO Union.You are not co-operating with the Company, neither with the truckdrivers . . . . I am going overto suggest to Mr. Miller about ten dollars be cut off your pay."According toGranger, later that same day and as they were about to conclude the shift, Hyattreminded them of his earlier statement and told them, "Be careful how you spendyour money.You know you are going to have ten dollars cut out of your check."Granger and another warehouse employee, Wilbert Vaughn, testified that duringthe course of thatsameday Hyatt warned them that if they stayed in the "AFL-CIOUnion" the Company "could easily find a reason for firing us. If we dropped acase of beer or busted it . . . they would make us cut grass, clean up around theplace, and make it so hard on us we would have to quit " 3The Respondent's warehouse employees wore uniforms, for some of which theEmployer paid 4Granger testified that on July 18, Hyatt told him and the otheremployees in the warehouse that "if we remained in the Union we were going toget our uniforms taken away from us; we would have to pay for them," that theemployees would lose sick leave and vacations and that the Company "would cutevery man in the AFL-CIO."The initial charge in Case No. 23-CA-1460 was filed by Chandler on July 23,1962.Preparatory to filing the charge the representative of the Brewery Workerssecured statements from several of the employees, including Granger.The lattertestified that prior to this time, Hyatt had occasionally loaned him money.Accord-ing to Granger, however, after he signed the statement, Hyatt refused to lend himany money, and, in declining, told him "You know why, because you signed astatementagainstme."During this period the foreman also told this same em-ployee that "every day he has to spend in court he would see [the employees]got two days off without pay." 5Clifton Rideaux, another warehouse employee,testified that he likewise heard Hyatt make the latter remark.Early in October the Independent began a campaign to enlist the support of thewarehouse employees.About October 3, Hyatt and one of the truckdrivers, SamFertita, told the warehouse employees that they had heard that Chandler, therepresentative of the Brewery Workers, had withdrawn his request for an election ontheir behalf and that Chandler would have nothing further to do with them.6 Im-1Namely,Sabine DistrictWholesale Beer Distributors Association,Inc.,Case No.23-CA-19302This testimony was credibleand it wasnot denied by HyattsThe quotationIs from thetestimony of Granger4Miller testified that the Respondent paid for theuniformsof only those employeeswhohad been working for 6 months or moreThe quotation is from the credible,undeniedtestimony of GrangerHyatt concedodthat he hadmadesuch a threat to the employees as to what they might anticipate in theevent the union problem compelled him to make any court appearances6Thisfinding isbased on the credible testimony of Albert SellsItwas undenied byMyatt PEARL BEERDISTRIBUTING CO. OF JEFFERSON COUNTY599mediately thereafter the four warehouse employees, Albert Sells, Wilbert Vaughn,OrisGranger, and Clifton Rideaux, asked Miller if they could meet with him.When the general manager agreed to do so, they told him of the report whichHyatt had given them about the Brewery Workers and asked him for his advice.Miller testified that the employees told him on this occasion that they wanted toknow if he could help them get out of the AFL-CIO and into the Independent.According to Miller, he told them that there was nothing he could do to help orhinder them in a matter of this kind, but that he would assist them in any waythat was legal, honorable, and ethical.Sells testified that during the course of themeeting,Miller told them that the conflict between the Brewery Workers and theIndependent could be tied up in the courts for several years and that he would liketo see all the employees in one union.?Shortly after the meeting in Miller's office, Vaughn and Granger signed cards inthe Independent.Sells, however, refused to do so when he was solicited. Prior tothe end of the shift that same day, Hyatt approached Sells and, according to Sells'testimony which Hyatt did not deny, the following conversation ensued:[Hyatt said] Al, what in theiswrong with you? I asked him what didhe mean.He told me I was all fired up that morning,talking with Mr. Millerabout joining the Independent Union, and now that all the men were thereI did'nt want to sign the papers.I told him I hadn't had time to think about it.He told me it was getting close to the slack season and pretty soon he wouldhave to let me go,and since I was the latest addition to the warehouse crew,more than likely it would be me. . . I told him I didn't care if it did meangiving up my job, I would not sign the card.he told me it wasn'tmeant tobe a threat but he would like for me to think about what he had said.There was testimony about another incident which occurred during this sameperiod when Miller donated a sum of money for coffee and sandwiches for the men.aThe warehouse employees testified that in announcing the gift Hyatt suggested thatitwas a reward for deserting the Brewery Workers. Thus, Wilbert Vaughn testifiedthat on this occasion Hyatt explained that they were getting the coffee money"Maybe because you all went back to the Independent Union."Oris Granger testi-fied that one morning a short time later and after he and others had attended ameeting sponsored by the Brewery Workers, the coffee truck arrived and he declinedto order any.At that point, according to the employee, Hyatt asked, "Why, yourconscience bothering you?"According to Granger, when he denied any problems ofconscience in this regard, Hyatt stated, "Yeah, I know you went to the meeting lastnight ... because I've got a guy over there-he calls me and told me about it ...."Granger's testimony was corroborated by Vaughn.Although Hyatt testified that hespent the coffee money without discrimination,he did not deny the comments at-tributed to him by the employees which have been set forth above.On October 12, 1962, Local 253 filedthe initial charge inCase No. 23-CA-1510.About November 8, Hyatt was away from the warehouse for some while. CliftonRideaux testified, and his testimony in this respect was not denied, that before Fore-man Hyatt left, "He told me he had to go down and talk to the Labor Board man;when he got back things wasn't going to be the same." That evening when Hyattreturned, the warehouse employees were put to work washing windows and cuttingthe grass around the building before they could unload any of the trucks whicharrived.Since they were paid a weekly rather than an hourly wage, and wererequired to stay at the warehouse until all the trucks were unloaded, that particularevening they were on duty until about 8 p.m.Albert Sells testified that in a con-versation that evening with Rideaux, his coworker, they discussed the amount ofextra work they were doing and he proposed that they contact Chandler, the BreweryWorkers representative, about their treatment.Rideaux, however, disagreed andcommented that he felt they had already signed too many statements.At thispoint,according to Sells,the two employees discontinued their conversation whenthey observed that Hyattwas standingnearby.Clifton Rideaux testified that on the following morning he came to work with aninjured hand and about 8:30 or 9 a.m., Hyatt came to him and asked whether his7Miller testified that he could not remember having made any statement about theunion conflict being the matter of extended litigation.The latter portion of Sells' testi-mony as to the general manager's preference for one union instead of two was not denied8Miller testified that during the World Series of 1962 he had,on one occasion,won thebaseball pool which the employees had started,and that he turned the entire amount ofhis winnings,a total of $18,over to the warehouse foreman to provide coffee and sand-wiches for the men as long as the money lasted. 600DECISIONS OF NATIONAL LABOR RELATIONS BOARDhand had recovered enough so that he could movecasesof beer.According toRideaux, when he answered the foreman in the affirmative, Hyatt told him that hewas "goingto cut Albert [Sells] loose . . . he thought Al was the brains of theAFL-CIO." 9 Later that morning, Sells was terminated.The hearing in this case began on February 6, 1963.Oris Granger testified thatWilbert Vaughn apprised Hyatt of the fact that he and the other warehouse em-ployees had been subpenaed to testify at the hearing.According to Granger, whilehe was at work on February 5, a man approached him and inquired as to the pros-pects of employment in the warehouse.Granger testified that he referred the in-Aividual to Hyatt who was standing nearby.Thereafter, according to Granger,while he and his coworkers, Rideaux and Anderson, werepresent,Hyatt told thejobseeker, "We don't need anybody right now but you better give me your name and.address because we might run these boys off tomorrow."Granger's testimony asto this incident was credible and it was not denied or contradicted by the foremanwhen he was on the stand.At the hearing, Hyatt frankly conceded that he had told theemployeesthat eachof them would lose a day's work for every day they caused him to spend in courtbecause of their organizational activities.Foreman Hyatt, however, generally deniedthat he had ever threatened the employees with a cut in wages or the deprivation ofbenefits, or that he had warned them not to join the AFL-CIO. On the other hand,when asked the following questions he gave the answers which appear below:Q.Mr. Hyatt, did you ever state to any of the warehousemen what youthought about anyunion ... ?A. Oh, I probably did.Q. You discussed the merits of the Union?A.Well, I told them, frankly, I didn't think toomuchof any of them.In a prehearingaffidavit which Hyatt attested on November 9, 1962, he averred thathe had "never discussed the merits of anyunionwith the warehousemen who workforme."In anearlier statement, however, which Hyatt attested on August 21,1962, he conceded that he had had a number ofdiscussionson this subject with themen.Thus, in the latter affidavit, Hyatt averred:[On] variousoccasionsemployees of the warehouse at the Company wouldcome to me askingmy opinionof unionsand on the Brewery Workers, AFL-CIO Union.At these times I would tell them just how I felt in myopinion.I had told them for instance if it were mybusinessand I owned it-I wouldeliminate paid vacations, no uniforms and other benefits, rather than havesome outsidertellme how to run my business.During the course of his testimony at the hearing, Hyatt also stated that after anoccasionin 1962 when Miller had gone to the Labor Board office in Houston "Ihaven't opened my mouth to the boys about anything."As noted earlier,a numberof the statements set out above which the employees attributed to Hyatt werenever denied or contradicted by him when on the stand.As a result, it is myconclusion, on thebasisof the foregoing, as well as his demeanor as a witness, thatduring the months after the Brewery Workers initiated their campaign, ForemanHyatt was very outspokenin hisopposition to this movementamongthe employees.It is my further conclusion that the testimony of Sells, Granger, Rideaux, andVaughnas tospecific conversations with Hyatt is the more credible than thegeneraldenials of the latter that he had ever made such statements as they attributedto him.At the hearing andin itsbrief, the Respondent contended that insofarasHyatt had made any statementsin derogationof the employees' rights underthe Act, the statements were unauthorized and the Company should not be heldresponsiblefor them.Therewas noevidence, however, that the management hadever made any effort to communicate this disavowal to the employees.Conse-quently,it ismy conclusion that the Respondent must be held liable for the actionsand conduct of Foreman Hyatt as found above.A. The termination of Albert SellsThe General Counsel contends that Sells was discriminatorily dismissed on No-vember 9, 1962.The Respondent denies this allegation and asserts that Sells wasterminated solely because lack of business required that one warehouse worker belaid off and, that Sells was selected because he was a temporary employee withless seniority than any other worker.9Rideaux's testimony as to this conversation was credible and it was not denied byHyatt. PEARL BEER DISTRIBUTING CO. OF JEFFERSON COUNTY601Sellswas originally hired in June 1962, as a temporary employee to take theplace of an employee named Anderson who was off duty because of an injury.When the latter returned to work after about a week, Sells was laid off for 2 days.When Sells returned to the Company to secure his paycheck, Hyatt told him thatif he wanted further employment with the Company he could return on the follow-ingMonday and go to work. Sells testified, and his testimony in this regard wasnot contradicted, that about a month later Hyatt promised him that he would speaktoMr. Miller about putting him on as a regular employee on a permanent basis.The other warehouse employees had a license from the State Beverage ControlBoard to deliver beer.According to Sells, on numerous occasions throughout thesummer,Hyatt told him that the Company would have to get his license for him.Notwithstanding the fact that Sells did not have sucha license,in a few instances,he was ordered to deliver beer to customers.10As found above, when the Brewery Workers first began their camapign, Sellsasked Hyatt his opinion of the matter and the foreman advised him to keep his"nose out of it completely and don't become involved."Notwithstanding this advicefrom his supervisor, on July 19, Sells signed an authorization card and thereafterhe actively solicited his coworkers to support that Union.Late in September orearly in October he was appointed a trustee of Local 253.Early in October, whenHyatt and one of the truckdrivers told the warehouse employees that at a meetingof the Independent Union the drivers heard the Brewery Workers and Chandlerwould no longer represent the warehousemen, Sells and his coworkers sought ameeting with Miller.Earlier I have found that at this meeting, held on October 3, the employees inthe warehouse discussed with Miller the alternatives which they had if they wantedto withdraw from the Brewery Workers and join the Independent. Sells also testi-fied that shortly after thismeetingMiller gave him two copies of an applicationform for permanent employment and asked that he fill out the form immediately.The General Counsel contends that at this point the Respondent planned to takeSells on as a permanentemployee and would have done so had he not remainedfaithful to the Brewery Workers.This is denied by the Respondent.The factsas tothis issue will now be considered.During the course of the meeting between the employees and Miller on October 3,it is undisputed that the Respondent's president asked the men whether any of themhad a high school diploma, that Sells stated that he was a high school graduate, andthatMiller then proposed that he might be able to help Sells continue his educa-tionat Lamar Tech."According to Miller, the only purpose in asking that Sells,a young man, fill out the application forms was to secure background informationto determine whether the Respondent could help the employee continue his educa-tion.Further, according to Miller, when Sells turned in the completed applicationhe learned, for the first time, that the employee had a wife and children so thatitwas obviously impossible to help with any further schooling since all other em-ployees whom the Company had assisted were unmarried.Miller was anintelligentand, in many respects, a very frank witness.On theother hand, I cannot believe that his only purpose in asking Sells to fill out thepermanent application form was to secure such elementary information as towhether the man was married and had children. Such data could have been ob-tained by asking the man a single question at the original meeting.Moreover, itdoes notseemreasonable to presume that Miller would have been interested inassistingSells to attend college if, as the Respondent now argues, Sells was thenonly a temporary employee whom it proposed to lay off within a few weeks whenbusiness declined.The meeting had been initiated by the employees from thewarehouse crew who had heard from Hyatt that they were being abandoned by theBrewery Workers.The employees present could assume that only the IndependentUnion remainedand in hisdiscussion with the warehouse workers at this time Millerstated his desire that all of the employees be in one union.Earlier herein, I havefound that after Miller met with the men, Vaughn and Granger, two of the em-ployees present at themeetingdeserted the Brewery Workers and signed cards inthe Independent.Sells,when solicited to follow the same course, refused.Later,on the evening of October 3, Foreman Hyatt admonished Sells for adopting thisattitude after having been "all fired up that morning, talking with Mr. Miller aboutjoiningthe Independent Union ..As found earlier herein, Hyatt concludedthe conversation by telling the employee that, although he did not mean it as a10This finding is based on Sells' undenied, uncontradicted testimony.Miller concededthat it was possible that Sells had delivered "some beer."U Lamar State College of Technology located in Beaumont, Texas. 602DECISIONS OF NATIONAL LABOR RELATIONS BOARDthreat, he wanted Sells to know that with the approach of the slack season he mighthave to lay him off since Sells was the last addition to the warehouse crew. Sellsremainedadamant,however, and stated that he wouldnot signa card in the Inde-pendent even if itmeantrelinquishing his job.In the light of the foregoing, I find that, contrary to Miller's testimony, the Re-spondent's objective in suggesting that the employee fill out the application form inquestion was not to get background information on a temporary worker who wouldshortly be off the payroll.At the time it appeared to the Respondent that Sells andhis coworkers were about to leave the Brewery Workers. It is my conclusion that,when giving the employees these forms, Miller planned to convert Sells' status tothat of a permanent member of the warehouse crew and thereafter assist him infurthering his college education.After the meeting, however, Sells' apparent en-thusiasm for joining the Independent waned.When Wyatt learned of this develop-ment he expressed his strong displeasure and saw fit to point out that Sells was alikely candidate for layoff.The employee was not dissuaded by this obvious threatand told Hyatt that he would notsigna card in the Independent even if it meantthat hemight losehis job.Not long thereafter the Brewery Workers filed additionalcharges against the Respondent.On November 8, Hyatt left the warehouse withthe announcement that he had to report to the Labor Board and that when he gotback things would not be the same.Upon his return, Hyatt put the men to work onadditional duties that kept them at the warehouse considerably past their normalhours.The next morning Hyatt told employee Rideaux that Sells was "the brainsof the AFL-CIO" and that he was "going to cut Albert [Sells] loose." Shortlythereafter that day Sells was terminatedMiller testified that at Hyatt's suggestion, on the morning of November 9,Sells was called into his office.According to the Respondent's president, when Sellsreported, he was told, in the presence of Hyatt and Assistant General ManagerJames L. Floyd, that because the peak of the beerseasonwas over and Sells wasthe most recently hired employee, he would have to be the first one laid off.12 Sellswas then given his final paycheck as well as an additional week's pay.AboutNovember 13, Sells returned to the Respondent's office to ask that he be contactedif any openings arose.The secretary in the office promised to contact him in theevent he was needed. Subsequent to Sells' termination, Granger was injured anda replacement was hired temporarily until Granger recovered and was able to returnto work. Sells, however, was never contacted and never recalledThe Respondent contends that Sells was laid off only because a decline in businessrequired that it cut back its warehouse crew.On the other hand, both Miller andHyatt testified that the "season" in their business extended from March to LaborDay.Hyatt testified that after Labor Day the Respondent needs only one-half thewarehouse crew that it employs during the summer. From their own testimony itwould appear that if Sells were being dropped because the end of the beer seasonhad arrived he would have been laid off in SeptemberMoreover, the Respondentoffered no evidence as to any change subsequent to Labor Day that caused it to keepSells on the payroll for 2 additional months.From the evidence set forth above itismy conclusion that Sells was considered an intelligent and valued employee inOctober who, when it appeared that he was interested in joining the Independent,was considered for a place on the permanent payroll and for further help in connec-tion with his college education.Thereafter, however, when Sells declined to with-draw from the Brewery Workers and join the Independent, Foreman Hyatt reproachedhim for his vacillation and pointedly referred to the prospect of a layoff in the nearfuture.Even this did not cause Sells to change his ways and a short while later, onNovember 8, newly filed charges by the Brewery Workers compelled Hyatt to sub-mit to further interrogation by the Labor Board.On November 9, the next day,the foreman described Sells as the "brains of the AFL-CIO" whom he would have to"cut loose."That morning Sells was terminated, and never recalled notwithstand-ing the fact that the Respondent subsequently hired a replacement for Granger.On the basis of the foregoing evidence, it is my conclusion that Sells was dischargedbecause of his persistent adherence to the Brewery Workers and not because of adecline in beer sales, as the Respondent contends.Accordingly, I find that by thisaction the Respondent violated Section 8(a)(3) and (1) of the Act.In the context of the discriminatory termination of Sells, it is my further con-clusion, and I find, that the Respondent also violated Section 8(a) (1) by the follow-ing conduct of Foreman Hyatt:12 Although the Respondent contends that it followed strict seniority in laying off Sells,it is significant that its contract with the Independent Union had no seniority provision. PEARL BEER DISTRIBUTING CO. OF JEFFERSONCOUNTY603(a)About July 18, 1962, Hyatt's threat,uttered to the warehouse employees,that if they remained with the Brewery Workers he would suggest to GeneralManager Miller that their pay be cut by $10,and Hyatt's prediction,made at thesame time,that the Respondent would eliminate free uniforms,that the employeeswould lose sick leave and vacations,that the Company"would cut every man inthe AFL-CIO," and that if the men stayed with the Brewery Workers the Respondent"could easily find a reason for firing[the warehouse employees]." 13(b)Hyatt's declaration to the employees,late in July, after they had submittedstatements in support of an unfair labor practice charge, that "every day he has tospend in courts he would see [the employees]got 2 days off without pay."(c)Hyatt's interrogation of Sells on October 3 as to why the latter had notsigned a card in the Independent Union,and the threat of an impending layoff whichHyatt voiced to the employee in that same conversation.(d)Hyatt'sdiscriminatorily assigning additional duty to the warehouse employ-ees on or about November 8 when he returned from a meeting with a representativeof the Labor Board.14(e)Hyatt's statement to employee Clifton Rideaux on November 9, that he was"going to cut[Sells] loose"because he thought"Al was the brains ofthe AFL-CIO."N.L.R.B. v. Armstrong Tire and Rubber Company,Tire Test Fleet Branch, 228F. 2d 159, 161(C.A. 5).(f)Hyatt's comment on February 5, 1963,the eve of the hearing,to an applicantfor employment at the warehouse,and in the presence of the employees then onthe payroll,that the job seeker leave his name and address "because we might runthese boys off tomorrow."IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above, appearing inconnection with the operations of the Respondent, described in section I, above, havea close, intimate, and substantial relation to trade, traffic, and commerce among theseveral States, and tend to lead to labor disputes burdening and obstructing commerceand the free flow thereof.V. THE REMEDYHaving found that the Respondent engaged in certain unfair labor practices, I shallrecommend that it cease and desist therefrom and that it take certain affirmativeaction of the type conventionally ordered in such cases as provided in the Recom-mended Order below, which I find necessary to remedy and to remove the effectsof the unfair labor practices and to effectuate the policies of the Act.For reasons setforth inConsolidated Industries, Inc.,108 NLRB 60, 61, and cases there cited, Ishall recommend a broad cease-and-desist order.Having found that the Respondent unlawfully terminated Albert Sells on Novem-ber 9, 1962, I recommend that it offer him immediate and full reinstatement to hisformer or substantially equivalent position, without prejudice to his seniority or otherrights and privileges, and make him whole for any loss of earnings he may havesuffered by reason of the discrimination against him, by payment to him of a sum ofmoney equal to that which he normally would have earned from the aforesaid dateof discharge to the date of the Respondent's offer of reinstatement, with backpayand interest thereon computed in the manner prescribed by the Board in F. W.Woolworth Company,90 NLRB 289, andIsis Plumbing & Heating Co,138 NLRB716.CONCLUSIONS OF LAW1.The Respondent is engaged in commerce and Brewery Workers and Local 253are labor organizations all within the meaning of the Act.13The Respondent contends that since none of these threats were carried out, the com-ments attributed to Hyatt by the employees should not be held a violation of the Act.There is no merit to this contention.14The additional duty involved, namely, washing windows and cutting the grass aroundthe warehouse, was not unusual and it was, in fact, the type of work which the employeesmight normally be assigned.On the other hand, prior to Hyatt's departure from the ware-house that day he had prophesied that when he came back "things wasn't going to be thesame " As if in fulfillment of that prediction, on his return he gave the men these tasksand delayed their normal work of unloading the beer trucks so that all of them were com-pelled to remain on duty for several additional hours that evening 604DECISIONSOF NATIONALLABOR RELATIONS BOARD2.By discriminating in regard to the hire and tenure of Albert Sells, therebydiscouraging membership in the Brewery Workers and Local 253, the Respondenthas engaged in and is engaging in unfair labor practices within the meaning of Section8 (a) (3) ofthe Act.3.By interfering with, restraining, and coercing its employees in the exercise ofthe rights guaranteed in Section 7 of the Act, the Respondent has engaged in and isengaging in unfair labor practices within the meaning of Section 8(a) (1) of theAct.4.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.RECOMMENDED ORDERUpon the foregoing findings and conclusions and the entire record,and pursuantto Section 10(c) of theAct, I herebyrecommend that the Respondent,Pearl BeerDistributing Company of JeffersonCounty,Incorporated,itsofficers,agents, suc-cessors, and assigns, shall:1.Cease and desist from:(a)Discouraging membership in any labor organization of its employees by dis-criminating in regard to their hire,tenure, or any other terms or conditions of theiremployment.(b)Directly,or by implication,threatening employees with the withdrawal ofexisting privileges,or other economic reprisals,to discourage union membership oractivity.(c) Interrogating employees concerning union affiliation or activities in a mannerconstituting interference,restraint,or coercion in violation of Section 8(a)(1) ofthe Act.(d) In any other manner interfering with,restraining,or coercing its employees inthe exercise of their right to self-organization,to form labor organizations,to joinor assist International Union of United Brewery, Flour,Cereal,Soft Drink andDistilleryWorkers of America,AFL-CIO,and Beer DriversLocal 253, AFL-CIO,International Union of United Brewery, Flour, Cereal,SoftDrink and DistilleryWorkers of America,AFL-CIO,or any other labor organization,to bargain collec-tively through representatives of their own choosing,to engage in concerted activitiesfor the purpose of collective bargaining or other mutual aid or protection,or to re-frain from any and all such activities.2.Take the following affirmative action which is necessary to effectuate thepolicies of the Act:(a)Offer Albert Sells immediate and full reinstatement to his former or substan-tially equivalent position,without prejudice to his seniority or other rights andprivileges,and make him whole for any loss of pay he may have suffered in themanner set forth in the section of this Intermediate Report entitled"The Remedy."(b) Preserve and, upon request, make available to the Board or its agents, forexamination and copying,all payroll records, social security payment records, time-cards, personnel records and reports, and all other records necessary to analyze theamounts of backpay due under the terms of this Order.(c)Post at its warehouse in Beaumont,Texas, copies of the attached notice marked"Appendix." 15Copies of said notice, to be furnishedby theRegional Director forthe Twenty-third Region,shall, after being duly signed by the Respondent's author-ized representative,be postedby theRespondent immediately upon receipt thereof,and be maintained by it for a period of 60 consecutive days thereafter,in conspicuousplaces,including all places where notices to employees are customarily posted.Reasonable steps shall be taken to insure that said notices are not altered,defaced, orcovered by any other material.(d)Notify the Regional Director for theTwenty-thirdRegion,in writing,within20 days from the receipt of this Intermediate Report and Recommended Order, whatsteps it has taken to comply herewith.16If this Recommended Order is adopted by the Board, the words "A Decision andOrder" shall be substituted for the words "The Recommended Order of a Trial Examiner"in the notice. In the further event that the Board's Order is enforced by a decree of aUnited States Court of Appeals, the words "A Decree of the United States Court ofAppeals, Enforcing an Order" shall be substituted for the words "A Decision and Order"'"In the event that this Recommended Order be adopted by the Board, this provisionshall be modified to read: "Notify said Regional Director, in writing. within 10 daysfrom the date of this Order, what steps the Respondent has taken to comply herewith " LIBERTY ELECTRONICS CORP., ETC.605APPENDIXNOTICE To ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board,and in order to effectuate the policies of the National Labor Rela-tions Act, we hereby notify our employees that:WE WILL NOT discourage membership in International Union of UnitedBrewery,Flour,Cereal,SoftDrink and DistilleryWorkers of America,AFL-CIO,and Beer Drivers Local 253, AFL-CIO, International Union ofUnited Brewery,Flour,Cereal,Soft Drink and Distillery Workers of America,AFL-CIO,or any other labor organization,by discharginganyof our em-ployees, or in any manner discriminating in regard to their hire or tenure ofemployment,or any term or condition of employment.WE WILL NOT directly, or by implication,threaten employees with the with-drawal of existing privileges or with other forms of reprisals,because of theirunion membership or activities.WE WILL NOT interrogate employees concerning union affiliation or activitiesin a manner constituting interference,restraint,or coercion in violation of Sec-tion 8(a) (1) of the Act.WE WILL offer to Albert Sells immediate and full reinstatement to his formeror a substantially equivalent position,without prejudice to his seniority or otherrights and privileges,and make him whole for any lossof paysuffered as aresult of the discrimination against him.WE WILL NOT in any other manner interfere with,restrain,or coerce our em-ployees in the exercise of their right to self-organization,to form labor organiza-tions, to join or assist the above-named unions,or any other labor organization,to bargain collectively through representatives of their own choosing,to engagein concerted activities for the purposes of collective bargaining or other mutualaid or protection,or to refrain from any or all such activities.PEARL BEER DISTRIBUTING COMPANY OFJEFFERSON COUNTY, INCORPORATED,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)NoTE.-We will notify the above-named employee if presently serving in theArmed Forces of the United States of his right to full reinstatement upon applicationin accordance with the Selective Service Act and the Universal Military Training andService Act of 1948,as amended,after discharge from the Armed Forces.This notice must remain posted for 60 consecutive days from the date of postingand must not be altered, defaced,or covered by any other material.Employees may communicate directly with the Board'sRegional Office, 6617Federal Office Building, 515 Rusk Avenue,Houston,Texas, 77002, Telephone No.Capitol 8-0611, Extension271, if theyhave any questions concerning this notice orcompliance with its provisions.Liberty Electronics Corp.;FlightElectronic Supply Corp.;Ogelsby Corp.,d/b/a Liberty Electronics Corp.;McCool Cor-poration,d/b/a Flight Electronic Supply Corp.;and WyleLaboratoriesandWarehouse,Processing&Distribution Work-ers' Union,Local 26, International Longshoremen's and Ware-housemen'sUnion.Case No. 21-CA-45923. July 11, 1963SUPPLEMENTAL DECISION AND AMENDED ORDEROn September 27, 1962, the Board issued a Decision and Order 1finding thatLibertyElectronics Corp, and Flight Electronic Supply1 138 NLRB 1074.143 NLRB No. 64.